Citation Nr: 1706314	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 13, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to January 1971, including service in the Republic of Vietnam.  Among his decorations are the Combat Infantryman Badge and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the pendency of this appeal, a March 2013 rating decision increased the Veteran's PTSD rating from 50 percent to 70 percent, effective February 25, 2013.  Although that decision also awarded a TDIU from June 13, 2011, the Veteran's entitlement to a TDIU prior to June 13, 2011 is still part and parcel of the increased rating claim before the Board, as reflected on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran elected a videoconference hearing in his December 2012 substantive appeal.  However, in a July 2016 statement, he withdrew his Board hearing request.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period. 

2.  As of February 2, 2011, the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD are met from August 17, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are met from February 2, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Posttraumatic Stress Disorder

The Veteran is currently in receipt of a 70 percent disability rating for PTSD from February 25, 2013.  He asserts that his disability has increased in severity and warrants a higher rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

By way of background, the Veteran was initially assigned a 50 percent disability rating for his service-connected PTSD, effective July 27, 2007.  The initial 50 percent rating was increased to 70 percent effective February 25, 2013 in a March 2013 rating decision.  The appeal period before the Board begins on August 17, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Upon review of the totality of the record, the Board finds that higher rating of 70 percent is warranted for the Veteran's service-connected PTSD for the entire appeal period, effective from August 17, 2009.  
Initially, the Board notes that the Veteran also has diagnoses of major depressive disorder and alcohol abuse.  The evidence of record does not sufficiently distinguish the symptoms of these disorders from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Regarding social impairment, the Veteran reports he experiences the following on a daily basis: suicidal thoughts, fearfulness, depression, panic attacks, unpleasant memories of Vietnam, and anger without reason.  See June 2011 Notice of Disagreement.  He has described feeling "emotional" and worthless, and that he is "worth more dead than alive."  See August 2012 VA treatment record.  He states that he is extremely cautious in his surroundings and is afraid to go places and do things.  See February 2013 VA examination.  The Veteran's wife reported similar symptoms, in that the Veteran isolates himself, has no friends, drinks alcohol every day, is irritable and has violent outbursts.  She further stated that she considered divorcing the Veteran.  See December 2012 lay statement.  At the February 2013 VA examination, the Veteran stated his surprise at the fact his wife stayed with him all these years and that his marriage is still intact, especially since the marriage underwent significant amounts of stress, which he attributed to his PTSD and excessive alcohol use.

In a June 2010 statement, the Veteran's former VA psychologist, Dr. S.S., noted that she had been treating the Veteran since March 9, 2009.  She indicated that the Veteran has exhibited the following PTSD symptoms: intense fear response, sense of helplessness, vivid nightmares, anxiety dreams, distressing recollection of the events, startle response to external cues that mimic the trauma, attempt to avoid feelings and thoughts associated with the trauma, past and current alcohol abuse and dependence, feeling of estrangement from others, relational conflict, hypervigilance, past suicidal thoughts, current thoughts of death, lack of motivation, apathy, significant depression and anxiety, sleep problems, irritability, and difficulty concentrating.  Dr. S.S. remarked that the Veteran's symptoms had gotten increasingly worse over the last year (i.e. since June 2009), and provided a Global Assessment of Functioning (GAF) score of 40, reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Dr. S.S. noted the Veteran's long-standing irritability and anger outbursts at work, as well as apathy, fatigue, and lack of concentration and motivation.  

In May 2010, the Veteran presented for VA treatment of his psychiatric disorder, with the examiner noting symptoms of irritability, poor sleep, nightmares, lack of interest, low energy, problems concentrating, irritableness and frustration.  He stated that he lost interest in things he used to be interested in and that alcohol is his only hobby now.  Mental status examination revealed flat affect and fair insight and judgment, and the assigned GAF score was 45, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Id.

The Veteran described his frustration with chronic depression and anxiety in a VA treatment record from September 2010.  Sleep problems, nightmares, intrusive thoughts, general anxiety, irritability, relational problems, and increased alcohol use were recorded as prominent.  In an October 2010 VA treatment record, the Veteran reported being in a depressed mood and fatigued, with decreased motivation and concentration.  He continued to be depressed, as documented in November and December 2010 VA treatment records, with an assigned a GAF score of 45.  No psychotic symptoms were found, but increased sleep disturbance, anxiety, irritability, lack of concentration and motivation, memory and occupational problems were noted as prominent.  

During the November 2010 VA examination, the Veteran reported that he prefers to be alone, avoids crowds, isolates himself, and easily gets uncomfortable and agitated.  An August 2012 VA treatment record notes symptoms similar to those outlined above, with an assigned GAF score of 45.  The Veteran was afforded an additional VA examination in February 2013, with symptoms that were similar to those identified during the November 2010 VA examination, including irritability, difficulty in crowds, anxiety, angry outbursts, flashbacks, hypervigilance, sleep impairment, avoidant behavior, and quick startle response.

Regarding occupational impairment, the Veteran reported that his PTSD symptoms were getting worse and were creating problems at work.  He stated that he was sent home a couple times due to his lack of concentration and work performance.  The Veteran attributed these problems to intrusive thoughts he has about the war in Vietnam and sleeping issues.  He stated that he saw his close friends get severely wounded and die in Vietnam and that he still has dreams about them and thinks about them at work.  He also states that every time he hears helicopters, loud noises, or doors banging, it reminds him of Vietnam.  The November 2010 VA examiner found that the Veteran's thought processes were abnormal, and that he was still preoccupied with thoughts about being wounded from mortar rounds and about his friends who died in Vietnam.  The examiner determined that the Veteran's memory was mildly to moderately abnormal, in that he had difficulty retaining highly learned materials, remembering to complete tasks, and difficulty understanding complex commands.  The examiner also noted a decrease in the Veteran's work efficiency, especially during periods of stress, as well as difficultly establishing and maintaining work relationships.  A GAF score of 50-55 was assigned, again demonstrative of moderate to serious impairment.

Dr. S.S. felt that the Veteran's PTSD symptoms were "severe enough to significantly hinder his ability to hold employment and maintain healthy relationships."  See June 2010 statement.  Occupational problems were noted to be prominent in a November 2010 VA treatment record and the Veteran expressed concern regarding his decrease in work performance as it became more stressful.  
Subsequently, the Veteran reported that he lost his job due to PTSD and that his history of poor work performance was caused by his psychiatric disability.  See June 2011 Notice of Disagreement.  The Veteran's wife also stated that the Veteran's PTSD was getting worse and hindered his work performance, resulting in his unemployment.  See January 2013 statement.  The February 2013 VA examiner noted that the Veteran's symptoms negatively impact his ability to successfully gain and maintain employment. 
Based on the evidence of record described above, the Board finds that a rating of 70 percent is warranted throughout the entire appeal period.  The Veteran's PTSD produces deficiencies in most areas,  particularly work, family relations, and mood,  based on symptoms such as suicidal ideation, depression, anxiety, irritability, sleep impairment, hypervigilance, intrusive thoughts, difficulty with concentration and motivation, isolative behavior, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The GAF scores assigned during the appeal period, reflective of serious impairment in social and occupational functioning, also support the assignment of a 70 percent rating.

The Veteran's symptoms, however, do not approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name, and the Veteran does not contend otherwise.  The Board acknowledges that the symptoms noted in DC 9411 are not exhaustive, but are merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent evaluation.  However, in the present case, the Veteran has not shown any of the symptoms listed above, or any other symptomatology reflective of total social and occupational impairment.  As such, a rating of 70 percent for PTSD is warranted for the entire appeal period, from August 17, 2010.

Total Disability Rating Based on Individual Unemployability

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if there is more than one disability, at least one disability ratable at 40 percent or more and a total combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).

During the pendency of this appeal, the Veteran was granted a TDIU effective June 13, 2011.  In the decision herein, the Board has granted entitlement to a 70 percent rating for PTSD, effective August 17, 2009.  Thus, the Veteran now meets the criteria for consideration of TDIU on a schedular basis as of that date.  Id.  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.

The Veteran reported working in sales for manufactured houses from November 2006 to February 1, 2011, and has been unemployed since February 2, 2011.  See August 2011 TDIU Claim.  In June 2010, Dr. S. S. found that the Veteran's PTSD symptoms were declining and were severe enough to significantly hinder his ability to hold employment.  At the November 2010 VA examination, the Veteran described his concentration problems at work and how he was forced to take time off due to his subpar performance.  In June 2011, the Veteran reported that he lost his sales job as a result of his inability to perform on account of his PTSD.  While he was looking for work, he stated that he no longer had the capability to work for commission, but was unable to find a salary or an hourly position.  See August 2011 TDIU claim.  In February 2013, the VA examiner found that the Veteran's PTSD symptoms negatively impacted his ability to successfully gain and maintain employment. 

Given these findings, the overall severity of the Veteran's symptoms, along with the his competent statements that his PTSD affects his job performance and ability to function and the fact that he last worked full time on February 1, 2011, and giving him the benefit of the doubt, the Board finds that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  Hence, a TDIU is warranted from February 2, 2011, the day following his last day of full-time employment.


ORDER

A 70 percent rating, but no higher, for PTSD is granted from August 17, 2009.

A TDIU is granted from February 2, 2011.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


